 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDAllen-Bradley CompanyandUnited Electrical, RadioandMachineWorkers of America,Local 1111(UE). Case 30-CA-1105August 27, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH, AND BROWNOn March 10, 1970, Trial Examiner John P. vonRohr issued his Decision in the above-entitled proceed-ing,finding that the Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondent and General Counsel filed exceptionsto the Trial Examiner's Decision and briefs in supportthereof.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptions andbrief, and the entire record in this case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, but only to the extentconsistent herewith.We do not agree with the Trial Examiner thatthe evidence supports the Trial Examiner's conclusionthat Respondent's suspension of James Dimond was"motivated in substantial part" by its displeasurewith Dimond's "zealous" activities as a union steward.The record shows that on the morning of Friday,September 18, 1969, Dimond went into one of theelectrician's rooms shortly after starting time, andwhile there, upon the arrival of Acting SupervisorDrezdon, accosted Drezdon and accused and beratedhim for turning in three employees who apparentlyhad continued playing cards for several minutes afterthe bell had rung ending the lunch hour. The incidentwas, at the least, a direct affront to a supervisor,who, on the record before us, had performed hisduties as required by his employer. Dimond, althougha union steward at the time, was not acting as suchat the time. The several electrician-employees in theroom at the time were not within Dimond's steward-ship,he was not representing them, and there isno showing that he was in any way acting as stewardfor those employees who had been reported by Drez-don. In short, Dimond had gone out of his wayto engage in a confrontation with a supervisor andto rebuke him for performing his duties. In ouropinion, Dimond's conduct was, as the Trial Examinerfound it, "gross misconduct."We realize that Dimond, as steward, had createda supervisory substitution situation several weeks earli-er, that this situation caused the Respondent a consid-erable amount of scheduling problems, and that Hut-ton,Respondent's personnel manager, immediatelyafter suspending Dimond, referred to this incidentand called Dimond a big labor boss, a big manon campus. However, we do not feel that these remarksalone, in the face of Dimond's insubordinate conduct,will support a finding that his suspension was motivat-ed by his activities and status as a union steward.In addition, the record shows that several weekshad passed since the supervisory substitution issuewithout any incidents relating to Dimond, and moreimportantly, on the very day Dimond was suspended,Hutton told acting Chief Steward Smith that allDimond had to do to return to work was to apologizeto Drezdon and give assurance that he would conducthimself in a businesslike adult manner at all times.That condition, we are persuaded, related to theDrezdon incident. In these circumstances, we areunable to conclude, as urged by the General Counsel,thatDimond's activities relating to his stewardshipwas a substantially motivating consideration leadingto his suspension on September 18, 1969. Accordingly,we shall dismiss the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed.MEMBER BROWN, concurring:While I agree with my colleagues that the complaintherein should be dismissed, I would do so for thefollowing reasons.For 32 years the Union, which represents a unitof 5,500 employees, has had an harmonious bargainingrelationship with the Respondent, during which theemployees have been covered by collective-bargainingagreements. When Dimond was suspended on Septem-ber 18, the contract's grievance procedure was immedi-ately invoked. Grievance meetings were held betweenSeptember 19 and 22 and Dimond was reinstatedon September 23. Further meetings were held tohear Dimond's claim for backpay for the period ofhis suspension. Upon the denial of this claim, arbitra-185 NLRB No. 66 ALLEN-BRADLEY COMPANYtion was available to Dimond, but it was not sought.Instead, these charges were filed.Unlike my colleagues, I would not now reach themerits of this case in this proceeding. The partiesdevised a procedure for resolving matters such asthis one and I would require them to abide by theirown procedure. Once again I find it necessary toexpress the view that, in cases like this, the policyof promoting industrial peace and stability throughcollective bargaining obliges the Board to defer togrievance-arbitration procedureswhich the partiesthemselves have established.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P VON ROHR, Trial Examiner: Upon a chargeand an amended charge filed on September 30 and October2, 1969, respectively, the General Counsel of the NationalLabor Relations Board, by the Regional Director for Region30 (Milwaukee, Wisconsin), issued a complaint on November4, 1969, against Allen-Bradley Company, herein called theRespondent or the Company, alleging that it had suspendedemployee James Dimond in violation of Section 8(a)(3)and (1) of the National Labor Relations Act, as amended,herein called the Act The Respondent's answer deniesthe allegation of unlawful conduct alleged in the complaint.Pursuant to notice,a hearing was held before me onDecember 15, 1969, in Milwaukee, Wisconsin. All partieswere represented by counsel and were afforded opportunityto adduce evidence,to examine and cross-examine witnesses,and to file briefs. Briefs have been received from the GeneralCounsel and from the Respondent and they have beencarefully considered.Upon the entire record in this case and from my observa-tion of the witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTAllen-Bradley Company is a Wisconsin corporation withitsprincipal office and place of business located in Milwau-kee,Wisconsin, where it is engaged in the manufactureof machinery and electrical products. During the year pre-ceding the hearing herein, Respondent sold and shippedgoods manufactured at its Milwaukee,plant valued in excessof $50,000 to points and places outside of the State ofWisconsin During the same period it received raw materialsvalued in excess of $50,000 which were shipped to it frompoints and places outside the State of WisconsinRespondent concedes,and I find, that it is engagedin commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVED357UnitedElectrical,Radio andMachineWorkers ofAmerica, Local 1111 (UE) is alabor organization withinthe meaning of Section2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESEmployee James Dimond was suspended from his jobon Friday, September 18, 1969.' He was reinstated onTuesday, September 23. The soleissuein this case is whetherDimond was suspended for cause or whether this actionwas substantially prompted by his activities as a unionstewardWith certain minor exceptions,herein noted,the factsin this case are not in material dispute.A. Dimond's Activities as a Union StewardJames ADimond hasbeen employed with Respondentas an electrical technician in Department452 for 41/2 yearsFor about6 monthsprior to hissuspensionon September18,Dimond acted as stewardfor the approximate 50electricians in his department.The basis for the General Counsel'scase principallyarises out of Dimond's role in processing a grievance withrespect to Respondent'spractice of appointing rank-and-file employees to the status of acting supervisors on thoseoccasions when the regular supervisors went on vacationor took time off and did not come in for work Thisissue arose on a day early in June when Dimond andRobert Gaulke,the chief steward,met with Ted Hutton,the personnel manager,and asked that he discuss a payincrease for employees for the time spent when they thusfilled in as acting supervisors.According to the unrefutedtestimony of Dimond,Hutton at this time refused to discussthematter,stating "that it was not in the bargainingunit so, therefore,he didn'thave to talk about it " ShortlythereafterDimond met with the electricians at the unionhall and informed them that Hutton had refused to discussany pay increase for acting supervision.Dimond testifiedthat these employees thereupon took a vote and decidedthattheywould not accept the acting supervisory jobsuntil the Company indicated a willingness to negotiatea pay increase for these positions.Apparentlyon the day following the above meeting oneof the electricians refused to fill in as acting supervisor,because on this date the assistant foremanof theelectrician'sdepartment,William Byer,came up to Dimond and asked"if there was anything he could do to get the electriciansto take acting supervision."'After a briefdiscussion,DimondtoldByer that he did not think Byer had authority tospeak for the Company and that he would not discussthe matter any further unless it was with someone vestedwith such authority.Thereafter,and apparently continuing to the date ofthe hearing herein,the employees have engaged in a persis-All dates herein refer tothe year 1969'Unrefutedtestimony of Dimond 358DECISIONSOF NATIONAL LABOR RELATIONS BOARDtent refusal to take the position of acting supervisor.Dimond's uncontroverted testimony reflects further thatthis practice spread from the electrician's department toall other departments in the plant.'In the early part of August, Earl Richardson, the managerof Respondent's electricalmaintenance department, metwithDimond and eight other electricians Present alsoinRichardson's office where this meeting took place wereSupervisorsKennethByer and Kenneth PenningtonAccording to Dimond's uncontroverted testimony, eitherRichardson or Byer stated thatsincenone of the employeeswould take an acting supervisors job, "no electrician everagainwould be considered for permanent promotion tosupervision " Richardson, who had several typewritten pagesin his hand, further stated "That from here on they weregoingto go strictly by the book, by the contract"0He illustrated by stating that from thenceforth no onewould be permitted to leave early other than in case ofemergency. One of the employees asked if the employeescould leave early for dental appointments, as they hadin the past. Richardson responded that they could not.Byer spoke up to say that the Company had need foracting supervisionat least20 weeks out of the year Dimondrejoined that if the Company needed another supervisoritcould take its pick from the men in the room. Withthis the meeting ended.Chief Steward Robert Gaulke testified without contra-diction that in late summer Byer asked if he could dosomething about getting an electrician to take an actingsupervisor's job for a night-shift supervisor who was leavingon vacationByer added that if one of them did nottake the job he would be required to transfer the night-shiftelectricians to the day shift during the period oftime the supervisor was on vacation. Gaulke told Byerthat he would not try to tell the employees what to do,but that he recognized the problem and would speak toDimond about it Gaulke did discuss the matter withDimond and Dimond in turn conferred with the electricians.However, the electricians informed Dimond that they wouldnot change their minds about filling the acting supervisorsjobAs aresult,the Company was required to transferallbut two of the night-shift electricians to the day shiftduring thenightsupervisor's absenceIn addition to the foregoing, Dimond tookup anallegedgrievance of a differentnatureThus, at some point inAugust the Respondent let it be known that some electricianswould be asked to work during the Labor Day weekendWhen Dimond and Gualke met with Hutton to discussthematter,Dimond raised an objection to themen beingrequired to work. As his reason therefore, Dimond assertedthat a number of men were called to work on the previous3-day holiday weekend but were sent home after workinga totalof only 4 hours. This, he asserted, needlessly brokeup themen'slong weekend. Hutton told Dimond thathe was wrong on the point. Shortly thereafter Huttonagain met with Dimond and Gaulke and this time producedrecords to show that the men in fact had worked noless than 13 or 14 hours on the previous holiday weekend.Gaulke credibly testified that this satisfied Dimond andthat the matter was resolved with Dimond stating thathe would withdraw his objection and that he would notifythe employees that the Company would give them as muchovertime as possible.Aside from Dimond's above activities as a union steward,Dimond also was involved in an incident of a differentkindAs indicated hereinafter, this incident was one ofthe matters referred to by Hutton at the time of Dimond'ssuspension on September 18 and for this reason I relateithereThus, on August 22, a Friday, Dimond spoketoRichardson and asked if he could leave work 1 hourbefore his usual quitting time because he and his familywere leaving on a vacation trip He explained that thereason for his request was that recently Father Groppihad been leading demonstrators around the plant in midaf-ternoons and that he wanted his family to call for himat the plant before this occurred 6 According to Dimond,Richardson denied the request, stating that this was nota valid excuse for getting off early. A short while laterDimond took his request to Hutton. Hutton also turnedhim down. Dimond finally talked to Chief Steward Gaulkeand explained the situation. Gaulke told Dimond to goahead and leave early, that he would handle the situation.Gaulke testified that later that day he took the matterup with Hutton and that Hutton finally assented toDimond's being permitted to leave early. However, therecord reflects that although Hutton in fact left early,he did so without being informed by Gaulke's foregoingconversationwithHutton. In short, Dimond left earlynotwithstanding the fact that Richardson and Hutton haddenied his request that he be permitted to do so.B. Dimond's Suspension; ConclusionsRespondent asserts that the sole reason for Dimond'ssuspension arose out of his insubordinate conduct towarda supervisor on the morning of September 18, 1969. Thesupervisor involved was Ronald L. Drezdon, an actingsupervisor in the electrician's department,6 and the incidentoccurredina smallelectrician's room about 7:10 a.m.In addition to Dimond and Drezdon, five other employeeswere present and witnessed the occurrence. The incident,as conceded by Dimond, is best set forth in his ownwords as follows.Mr. Drezdon come into the room and he asked whosechair it was at his desk and I said it was his chair,itwas a baby's chair. Then I asked him how hecould face the guys in the room after he had turnedin three of his workers for playing cards after the'Dimond explained that when an acting supervisor was needed, theCompany would ask one man to take the joband if he declined,they would go down the line and ask the next man until thejob wasfilledAs indicated, however, none of the employees accepted the positionsince June 1969'Testimonyof Dimond'Dimond testified that he finished work at 3 30 p in and that thedemonstrators appeared shortly before 3It is undisputed that Drezdon was a supervisor within the meaningof the Act It is evident that his status was different than that ofa regular employee who occasionally volunteered to temporarily fill inas an acting supervisor,as discussed elsewhere herein ALLEN-BRADLEY COMPANY359noon bell had rang, and he replied he hadn't turnedin three men, he turned in four, and did I wantto congratulate him then or later. I told him he mademe sick to my stomach and I thought I might vomit.He said to go ahead and get sick Before I left theroom I closed the tester, thanked the people in theroom for the tester, and I turned to Mr. Drezdon,and I said, "Mr Drezdon, don't you ever talk tome again."And then I leftAbout 9 a.m Dimond was summoned to Hutton's officeby Richardson. Dimond testified that the first thing hedidwas to ask for the chief steward, but that Huttonreplied he could be summoned "after it was over."Huttonproceeded to bring up theincidentwhich occurred betweenDimond and Drezdon In addition to mentioning the factswhich Dimond conceded in his testimony set forth above,Richardson also charged Dimond with having called Drez-don a "dirty-.` Dimond responded that he did notcallDrezdon any such name.' At or about this pointin the conversation, Hutton told Dimond that he wasbeing suspended indefinitely' However, Dimond testifiedthat the conversation then proceeded as follows:Mr. Hutton said it was me and only me that wasresponsible for the men refusing acting supervisionand overtime, and I told him this wasn't true, thatitwas all the men, and he insisted it was dust meand onlyme again,and he said that I was a bigshot union leader, a big man on campus He broughtup the fact that I left early, an hour early on aprevious occasion, and proceeded on to call me abig muscle man and said let's seeme flex my musclesin the streetHutton did not refute the foregoing testimony but indeedconceded bringing up the matters as thus testified to byDimond He also conceded that dunng this conversationhe referred to Dimond as a "big man on the campus"and a "labor boss "10 Near the end of the meeting Huttontold Richardson to clock Dimond out, whereupon Dimondagainasked that the chief steward be brought in. Huttonthis time telephoned and had the chief steward paged.'Hutton testified that at the time of this conversation he had notspoken to Drezdon,but received a report of the entire incident fromRichardson Neither Richardson or Drezdon testified at the hearingIcreditDimond's testimony that he in fact did not call Drezdonany such name Further,Respondent states in its brief "Respondentdoes not contend that its suspension of Dimond was based upon hisalleged use of that word "'Although there is some difference in the testimony between Dimondand Hutton as to just what point in the conversation Dimond wastold of his suspension,Ido not deem this as significant in determiningthe issue herein10Substantially similar to the testimony of Dimond set forth above,the context under which these remarks were made were brought outduring cross-examination as followsQ (By Mr Sweet)Now, Mr Hutton,after you went throughwithMr Dimond relating to his particular stance regarding actingsupervision and overtime,again,this is during the September 18discussion you had with him when you suspended him, you toldhim you felt he was giving the impression he was a big man oncampus and a labor boss by his stance regarding these two issues,did you not)A YesHowever, when it was ascertained that he could not belocated, Dimond was dismissed from the office."Grievance meetings with respect to Dimond's suspensionbetween Respondent and the Union were held on September19 (a Friday) and September 22, the end result of whichwas that Dimond was reinstated on September 23. Insofaras pertinent here, these meetings may be summarized asfollowsOn September 19, Hutton met with Robert Smith,the latter filling in for Chief Steward Gaulke who wason vacation. Advising Smith that Dimond had been suspend-ed for harassing Drezdon, Hutton also told Smith that"his (Dimond's) attitude reflects that of the big labor boss."According to the undisputed testimony of Smith, Huttonthereupon elaborated by stating that "Dimond was theone who was the cause of the employees not taking actingsupervisory jobs in department 452, that [he] had dealtwithMr Dimond on various other matters and that hewas familiar with Dimond, and Dimond had a bad attitude."Hutton finally told Smith that Dimond could return towork if he would apologize to Drezdon and if he wouldgive assurance that he would conduct himself in a business-like adult manner at all times.Chief Steward Gaulke returned from vacation on themorning of Monday, September 22, and requested thatDimond be called to the plant for a meeting that afternoonThis request was granted, whereupon a meeting was heldat that time with those present including Hutton, Gaulke,Dimond and the president of the local union. Gaulke atthis time succeeded in persuading the Company to abandonits position that Dimond must apologize to Drezdon Afterfurther discussion the meeting culminated, as Gaulke testi-fied,with "the union and Dimond agreeing that we wouldconduct ourselves in the futurein anadult and businesslikemanner with the understanding that certainly we felt thatresponsibility also was to be practiced by members of themanagement team, the foreman, and supervisors"Pursuant to the agreement thus reached, Dimond returnedto work the following morningFurther grievance meetings were held on September 23and 25 dunng which union representatives tried unsuccess-fully to have the Company expunge Dimond's suspensionfrom its records and to give him backpay for time lost.While the Respondent gave various valid reasons for refusingto do so, it is significant to note that at the September23 meeting Hutton also told Gaulke that he was "dissatisfiedwith Jim Dimond's attitude and his actions in the areaof not filling in for supervisors and the overtime thing,and [his] attitude and position in going home earlier onAugust 22 "12C. ConclusionsInmy opinion, Dimond's insubordinate conduct towardForeman Drezdon on the morning of September 18, 1969,undoubtedly afforded Respondent justifiable grounds fortaking whatever disciplinary action against him it ordinarilymight deem appropriate. Unfortunately for the Respondent,11Actually Gaulke was absent that day and it was the acting chiefsteward who was paged" The credited and unrefuted testimony of Gaulke 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDhowever,the evidence establishes that this was not theonly motive involved in the suspension of this employeeWhile I have considered Hutton's testimony that Dimond'sconduct in the Drezdon incident was the sole reason forhis suspension,I think it clear that Hutton's own wordsat the time of the suspension,as well as the statementsmade by him during subsequent grievance meetings, allof which are hereinabove set forth, patently demonstratethat he was also displeased with Dimond'sactivities asa union steward. His pointed and specific references tothese activities at the time of the suspension,and alsodunng the grievance meetings held on September 19 and23 with Acting Chief Steward Smith and Chief StewardGaulke, respectively,compel me to conclude and find thathis displeasure at these activities was a contributing reasonfor the action taken.In order to supply a basis for inferringdiscrimination,itisnecessary to show that one reasonfor a discharge in that the employee was engaged in protectedactivity.It need not be the only reason but it is sufficientif itisa substantial or motivating reason,despite thefact that other reasons may exist.N.L.R.B. vWhitinMachineWorks,204 F.2d 883 (C.A. 1)." Accordingly,since I conclude and find that Dimond's suspension wasmotivated in substantial part by Respondent'sdispleasurewith his zealous activities as a union steward,Ifind thatRespondent thereby violated Section 8(a)(1) and (3) ofthe Act."The complaint further alleges that Respondent violatedSection 8(a)(1) of the Act by refusing Dimond's requestto have the chief steward present during his meeting withmanagement at the time of his suspension on September18.The record discloses that apparently at the outset ofthemeeting Dimond requested that the chief steward bebrought in but that Hutton at this time refused the request 15Assuming this to be true, the fact remains that Huttondid attempt to comply with Dimond's request before themeeting was over. I do not deem it necessary to engagein a discussion here as to whether an employee has anabsolute right to have union representation whenever thereisan occasion for disciplinary action.Sufficeitto saythat under all of the circumstances of this case,including" See alsoNLRB v LexingtonChair Co,361 F 2d 283, 285(C A6),NLR B v SymonsMfg. Co, 328 F 2d 835 (C A 7)" As furtherevidence that Respondent was resentful to Dimond'sstewardship activities,Hutton testifiedthat at thetime of the suspensionhe spoke to Dimond concerning"what I personally saw or felt wasa bad or poor attitude on the part of an employee and a union steward "Elaborating upon this statement,Hutton wenton to say,interahaNumber two was in the area of the acting supervisors My evaluationof the situation was that Jim Dimond was wrong in taking theapproach that if we can't get moremoney forbeing acting supervisors,then we'll all just refuse to be acting supervisors i had discussedthat topicat length withBob Gaulke,the chief steward, and Ipersonally thought that he was taking the wrong stand on thatissue for the welfare of the employees who were involved in thatdepartment,that he was doing more harm than good to the employeeswho were concernedwith promotional opportunitiesAlthough Hutton testified that the onlytime Dimond requestedthe presenceof the chiefsteward was at the end of the meeting, Iam inclined tocreditDimond's testimony that this request was firstmade at the outset of the meetingMoreover,Dimond testified withoutcontradictionthat he asked for the chiefsteward while Richardson wasbringing himto the officeHutton'sattemptto locate the chief steward before themeeting endedIfind the evidence insufficient to supportthis allegation in the complaint.Accordingly,I shall recom-mend that the allegation be dismissed.IV. THE REMEDYHaving found that Respondent engaged in unfair laborpractices by its suspension of James Dimond,I shall recom-mend that Dimond be made whole for the time lost duringthe appropriate 3-day suspension penod and that all refer-ences to the said suspension be removed from its personnelrecords.Whileit is normally the practice of the Board to requirethe posting of an appropriate notice as a part of theremedy for the commission of unfair labor practices, Ishall recommend that under all the circumstances of thiscase the Respondent not be required to do. My reasonsfor so recommending are threefold.First, the Respondenthas had a long history of collective bargaining with theUnion. Thus, the Company has enjoyed a harmoniousrelationshipwith the Union for approximately 32 years.Except for occasional periods while bargaining was takingplace, the parties have had collective-bargaining agreementsthroughout this penod. Moreover, it is noteworthy thatthere are approximately 5,500 employees in the bargainingunit.These are represented by approximately 105 plantstewards.As Chief Steward Gualke conceded, there hasbeen no other instance where a steward was disciplinedby the Company, this notwithstanding that heated discus-sionsbetween the stewardsand management was not anuncommon occurrence. 16Secondly, I think due recognition should be given tothe fact that the parties invoked the grievance procedureunder the contract and that as a result of the bargainingwhich ensued,Dimond was restored to his job with aminimum of delay Such willingness to follow the collective-bargaining principle is, in my opinion, a further factorin Respondent's favor.Finally, it is hard to overlook the fact that Dimond,in the presence of five other employees,engaged in grosslyinsubordinate conduct toward a supervisor on the morningof September 18. Although the evidence establishes thatRespondent's disciplining of this employee involved mixedmotives, it cannot be said that Dimond would not havebeen disciplined even absent the unlawful factors presenthere.Accordingly,and in view of all the foregoing, I donot find it necessary for the effectuating the policies ofthe Act to recommend the posting of notices in this case.CONCLUSIONS OF LAW1.TheRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act,and the Union is a labor organization within the meaningof Section2(5) of the Act." It should be stated that all of the above factors have been consideredin my determination of the merits herein ALLEN-BRADLEY COMPANY3612.By discriminating with respect to the hire and tenure3.The aforesaid unfair labor practices are unfair laborof employment of James Dimond, Respondent has engagedpracticeswithin the meaning of Section 2(6) and (7) ofinunfair labor practices within the meaning of Sectionthe Act.8(a)(1) and (3) of the Act.[Recommended Order omitted from publication ]